141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kraig M. LAGER, Appellant,v.George LOMBARDI, Director (Is sued in his individual andofficial capacities as the Director of the Division of AdultInstitutions for the Missouri Department of Corrections);Steve Long, Asst. Director (Is sued in his individual andofficial capacities as the Assistant Director of theDivision of Adult Institutions for the Missouri Departmentof Corrections);  Paul Caspari, Superintendent (Is sued inhis individual and official capacities as the Superintendentof the Missouri Eastern Correctional Center);  GeneStubblefield, Asst. Supt. (Is sued in his individual EasternDistrict of Missouri. and official capacities as theAssistant Superintendent of the Missouri EasternCorrectional Center);  Larry Bogan, Asst. Supt. (Is sued inhis individual and official capacities as the AssistantSuperintendent of the Missouri Eastern Correctional Center);Larry Rowley, Asst. Supt. (Is sued in his individual andofficial capacities as the Assistant Superintendent of theMissouri Eastern Correctional Center);  Mike Curran, F.U.M.(Is sued in his individual and official capacities as theFunction Unit Manager for the Missouri Eastern CorrectionalCenter);  Mary Brundage, F.U.M. (Is sued in her individualand official capacities as the Function Unit Manager for theMissouri Eastern Correctional Center);  Donna Brown, F.U.M.(Is sued in her individual and official capacities as theFunction Unit Manager for the Missouri Eastern CorrectionalCenter);  Jennifer Sachse, F.U.M. (Is sued in her individualand official capacities as the Function Unit Manager for theMissouri Eastern Correctional Center);  William Jackson,C.O. III (Is sued in his individual and official capacitiesas the Captain of Security for the Missouri EasternCorrectional Center);  Jerry Brown, C.O. III (Is sued in hisindividual and official capacities as the Captain ofSecurity for the Missouri Eastern Correctional Center);James Hannekey, C.O. III (Is sued in his individual andofficial capacities as the Captain of Security for theMissouri Eastern Correctional Center);  Sharon Bucher, C.O.III (Is sued in her individual and official capacities asthe Lieutenant of Security for the Missouri EasternCorrectional Center);  Jeff Terschluse, I.I.O. (Is sued inhis individual and official capacities as the InstitutionalInvestigating Officer for the Missouri Eastern CorrectionalCenter);  Stephen Parker, C.O. II (Is sued in his individualand official capacities as the Sergeant for the MissouriEastern Correctional Center);  Ulen Witt, C.O. II (Is suedin his individual and official capacities as the Sergeantfor the Missouri Eastern Correctional Center);  MalcolmMcGregor, C.O. II (Is sued in his individual and officialcapacities as the as the Sergeant for the Missouri EasternCorrectional Center);  Donald Morard, C.O. II (Is sued inhis individual and official capacities as the Sergeant forthe Missouri Eastern Correctional Center); Fred Elder, C.O.II (Is sued in his individual and official capacities as theSergeant for the Missouri Eastern Correctional Center);Rowan Kloppe, C.C.W. (Is sued in his individual and officialcapacities as the Corrections Caseworker for the MissouriEastern Correctional Center);  Ann Barnhill, C.C.W. (Is suedin her individual and official capacities as the CorrectionsCaseworker for the Missouri Eastern Correctional Center);David Sitton, C.C.W. (Is sued in his individual and officialcapacities as the Corrections Caseworker for the MissouriEastern Correctional Center);  Margaret Puff, C.C.W. (Issued in her individual and official capacities as theCorrections Caseworker for the Missouri Eastern CorrectionalCenter);  Hershel Brooks, C.O. I (Is sued in his individualand official capacities as a Corrections Officer for theMissouri Eastern Correctional Center);  Robert Pannell, C.O.I (Issued in his individual and official capacities as aCorrections Officer for the Missouri Eastern CorrectionalCenter);  John Vaughan, C.O. I (Issued in his individual andofficial capacities as a Corrections Officer for theMissouri Eastern Correctional Center);  William Weaver, C.O.I (Issued in his individual and official capacities as aCorrections Officer for the Missouri Eastern CorrectionalCenter) Appellees.
No. 96-3959.
United States Court of Appeals, Eighth Circuit.
Submitted March 6, 1998.Filed March 10, 1998.

Appeals from the United States District Court for the Eastern District of Missouri.
Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
UNPUBLISHED
PER CURIAM.


1
Kraig M. Lager appeals from the district court's1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action against past and present employees of the Missouri Department of Corrections.  We conclude the evidence Mr. Lager submitted to the district court, including his declaration attached to his motion to admit "lay" testimony, was insufficient to support his claims.  We also conclude the district court did not abuse its discretion by denying Mr. Lager's motion to compel and Federal Rule of Civil Procedure 56(f) motion for a continuance.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Terry I. Adelman, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)